Citation Nr: 0314078	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder to include injury residuals, degenerative disc 
disease, and osteoarthritis.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's chronic low back syndrome for the 
period prior to April 12, 1999.  

3.  Entitlement to an increased disability evaluation for the 
veteran's chronic low back syndrome, currently evaluated as 
40 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) clavicular fracture residuals, 
currently evaluated as 20 percent disabling.  

(The issues of entitlement to an increased disability 
evaluation for his chronic allergic rhinitis and a total 
rating for compensation purposes based on individual 
unemployability will be subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1957.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a chronic cervical 
spine disorder and denied an increased disability evaluation 
for the veteran's chronic low back syndrome.  In December 
2000, the RO, in pertinent part, increased the disability 
evaluation for the veteran's chronic low back syndrome from 
20 to 40 percent disabling; effectuated the award as of April 
12, 1999; and denied an increased evaluation for the 
veteran's left (minor) clavicular fracture residuals.  The 
veteran is represented in this matter by Richard A. LaPointe, 
Attorney.  

Initially, the Board observes that a July 1980 RO decision 
denied service connection for a cervical spine disorder 
secondary to the veteran's service-connected chronic low back 
syndrome and left clavicular fracture residuals.  Several 
subsequent rating decisions addressed the issue of whether 
the veteran had submitted new and material evidence to reopen 
his claim of entitlement to service connection for a cervical 
spine disorder secondary to his service-connected chronic low 
back syndrome and left clavicular fracture residuals.  The 
veteran has consistently and specifically averred that he is 
seeking service connection for a chronic cervical spine 
disorder on a direct basis in the instant appeal.  Therefore, 
the Board will consider the issue of service connection for a 
cervical spine disorder on a de novo basis below.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2002).  That 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

The Board is undertaking additional development on the issues 
of the veteran's entitlement to an increased disability 
evaluation for his allergic rhinitis and a total rating for 
compensation purposes based on individual unemployability 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by the Rules of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice, the 
Board will prepare a separate decision addressing the issues.  


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not manifested 
during active service or for many years thereafter and is not 
shown to be related to any event in service.  

2.  Prior to April 12, 1999, the veteran's chronic low back 
syndrome was shown to be manifested by no more than moderate 
lumbar spine limitation of motion with pain; generalized 
spinal tenderness; osteoarthritic changes; and no muscle 
spasm.  

3.  The current low back syndrome has been shown to be 
manifested by more than severe limitation of motion with pain 
or severe lumbosacral strain.  

4.  The veteran's left (minor) clavicular fracture residuals 
have been shown to be productive of no more than by left 
upper extremity limitation of motion due to pain; functional 
impairment of his ability to lift, to carry, and to reach 
overhead with his left upper extremity; left shoulder area 
tenderness; well-healed fracture residuals with no evidence 
of clavicular malunion or non-union.  Motion of the left 
upper extremity is to well above shoulder level.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder to include injury 
residuals, degenerative disc disease, and osteoarthritis was 
not incurred in or aggravated by active service and 
osteoarthritis may not be presumed to have incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's chronic low back syndrome for the period 
prior to April 12, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (2002).  

3.  The criteria for an evaluation in excess of the currently 
assigned 40 percent for the veteran's chronic low back 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5295 (2002).  

4.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left clavicular fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for a cervical 
spine disorder and increased evaluations for the veteran's 
chronic low back syndrome and left clavicular fracture 
residuals, the Board observes that the VA has secured or 
attempted to secure all relevant military, VA, and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran has 
been afforded VA examinations for compensation purposes.  The 
examination reports are of record.  In May 2001 and November 
2002, the veteran was informed in writing of the evidence 
needed to support his appeal; what he needed to do; and how 
and what the VA would do to assist him in furthering his 
appeal.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


I.  Cervical Spine Disorder

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2002).  

The veteran's service medical records make no reference to 
cervical spine complaints, injuries, or abnormalities.  A 
March 1962 hospital summary from St. Peter's Hospital 
indicates that the veteran complained of left-sided neck pain 
and headaches.  The veteran was diagnosed with myositis of 
the back muscles.  

In his May 1962 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran asserted that he 
sustained left shoulder and neck injuries in a 1957 inservice 
fall.  He reported that he was subsequently treated for his 
injuries at the Fort Benning, Georgia, Army Hospital.  

At a July 1962 VA examination for compensation purposes, the 
veteran complained of left-sided neck pain, stiffness, and 
numbness.  The veteran was diagnosed with a recurrent left 
shoulder dislocation and lumbosacral strain.  

At a May 1979 VA examination for compensation purposes, the 
veteran reported that he had fallen twenty feet from a pole 
while stationed in Korea and was hospitalized for three 
months for treatment of his left shoulder and neck at the 
Fort Benning, Georgia, medical facility.  On examination, the 
VA physician identified no cervical spine or neck 
abnormalities.  

At a January 1980 VA examination for compensation purposes, 
the veteran complained of neck aching and stiffness.  On 
examination, the veteran was diagnosed with mild to moderate 
cervical spine osteoarthritis.  

An April 1980 VA treatment record reflects that the veteran 
complained of occasional neck pain and stiffness.  He 
reported a 1956 or 1957 inservice ice skating-related fall in 
which he landed on his left upper extremity and head.  

At a July 1980 VA examination for compensation purposes, the 
veteran presented a history of neck pain since October 1957.  
The veteran was diagnosed with cervical spine osteoarthritis.  
The VA doctor commented that while it was quite possible for 
clavicular and shoulder injury residual pain to radiate to 
the neck, he did "not believe that the cervical 
osteoarthritis is connected to his service-connected 
injuries."  
VA clinical documentation dated in October 1980 states that 
the veteran presented an approximately two-year history of 
chronic neck pain.  An impression of left acromioclavicular 
arthritis with a functional overlay was advanced.  

In a March 1981 written statement, the veteran advanced that 
he sustained an "upper back and left shoulder" injury at 
Fort Benning, Georgia in 1957; was hospitalized for about 
nine weeks; and sustained a chronic cervical spine 
disability.  In a June 1981 written statement, the veteran 
clarified that he experienced chronic upper back pain which 
he believed started while he was stationed in Korea.  At a 
July 1981 hearing before a VA hearing panel, the veteran 
testified that he initially experienced chronic neck 
complaints after his 1957 ice skating accident.  

An August 1981 VA orthopedic evaluation notes that the 
veteran complained of lower neck aching and stiffness.  He 
related his neck complaints to his inservice ice-skating 
accident in 1956-1957.  

A December 1981 physical evaluation from Malcolm C. Foster, 
M.D., conveys that the veteran complained of neck pain.  The 
veteran reported that he had been diagnosed with cervical 
spine arthritis since 1957; told he had a ruptured cervical 
disc; and wore a cervical collar for three months.  

At an April 1982 VA examination for compensation purposes, 
the veteran complained of chronic neck pain.  He reported 
that he had fallen from a telephone pole during active 
service in 1953 and began to experience chronic neck pain in 
approximately 1954.  Contemporaneous X-ray studies of the 
cervical spine revealed minimal osteoarthritic changes and 
disc space narrowing.  The veteran was diagnosed with 
cervical spine osteoarthritis and degenerative disc disease.  

In a June 1982 written statement, the veteran advanced that 
his cervical spine disorder was precipitated by the same 1954 
inservice fall in which he had sustained his 
service-connected lumbar spine disability.  He reported that 
he subsequently fell again during active service and 
reinjured his neck.  The veteran believed that his current 
chronic cervical spine arthritic disorder originated while he 
was stationed in Korea.  

At a February 1984 VA examination for compensation purposes, 
the veteran reported that he had fallen from a telephone pole 
during active service and subsequently experienced severe 
head and neck pain.  

In a March 1994 written statement, the veteran advanced that 
he sustained a chronic cervical spine disability in a fall 
from a September 1953 telephone pole during active service.  
He reported that he fell approximately twenty-two to 
twenty-five feet at that time.  The veteran clarified that he 
had received inservice and post-service treatment for his 
chronic cervical spine injury residuals.  

A March 1994 written statement from Henry A. Knowles, M.D., 
conveys that he was treating the veteran for chronic cervical 
spine injury residuals including degenerative disc disease 
and stenosis.  Dr. Knowles stated that the veteran had 
injured his cervical spine in September 1953.  

A June 1994 written statement from Martin Army Community 
Hospital, Fort Benning, Georgia, indicates that it had no 
records pertaining to the veteran.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records are devoid of any reference to neck 
or cervical spine trauma, complaints, or abnormalities.  The 
first clinical documentation of the claimed disorder is the 
report of the January 1980 VA examination for compensation 
purposes which advances a diagnosis of cervical spine 
osteoarthritis.  That finding was made some twenty-three 
years after service separation.  The VA examiner did not 
identify the existence of an etiological relationship between 
the onset of the veteran's chronic cervical spine disorder 
and his period of active service.  He did specifically rebut 
the existence of a relationship between the veteran's 
cervical spine disability and his service-connected 
disorders.  
The veteran concurrently advances that he initially sustained 
a chronic cervical spine disorder in a 1953 fall from a 
telephone pole while stationed in Korea; in a 1956 or 1957 
fall while ice skating; and in both the 1953 and the 
1956/1957 falls.  The veteran's assertions are belied by the 
objective clinical documentation of record which does not 
identify any cervical spine trauma, complaints, or 
abnormalities prior to 1980.  The Board acknowledges that the 
March 1994 written statement from Dr. Knowles conveys that 
the veteran sustained a cervical spine injury in a 1953 fall.  
However, the doctor neither identifies the evidence upon 
which he based his statement nor addresses the absence of 
clinical documentation of the onset of a chronic cervical 
disorder prior to 1980.  Indeed, the physician apparently 
relied solely upon the veteran's subjective history.  
Therefore, the Board finds that Dr. Knowles' statement as to 
the onset of the veteran's cervical spine disorder to be 
unpersuasive.  In the absence of any objective clinical 
documentation of either the onset of a chronic cervical spine 
disorder during active service or within one year of service 
separation which reflects that the claimed disability 
otherwise originated during active service, the Board 
concludes that service connection for the claimed disorder is 
not warranted.  


II.  Low Back Disorder

A.  Historical Review

The veteran's service medical records indicate that he 
complained of lumbar spine pain.  The report of the July 1962 
VA examination for compensation purposes notes that the 
veteran exhibited lumbosacral spine tenderness.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed no abnormalities.  The veteran was diagnosed with 
lumbosacral strain.  In September 1962, the VA established 
service connection for lumbosacral strain and assigned a 10 
percent evaluation for that disability.  

The report of the January 1980 VA examination for 
compensation purposes states that the veteran was diagnosed 
with chronic low back syndrome with muscle spasms and 
occasional radiating pain.  In March 1980, the RO 
recharacterized the veteran's service-connected low back 
disorder as chronic low back syndrome evaluated as 20 percent 
disabling.  

The report of a November 2000 VA examination for compensation 
purposes conveys that the veteran exhibited lumbar spine 
limitation of motion; generalized back tenderness; and 
radiological findings consistent with lumbar spine 
degenerative arthritis.  In December 2000, the RO increased 
the evaluation for the veteran's chronic low back syndrome 
from 20 to 40 percent and effectuated the award as of April 
12, 1999.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  A 20 percent 
disability evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  Moderate limitation of motion of the lumbar 
segment of the spine warrants a 20 percent evaluation.  A 40 
percent disability evaluation requires severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 
5292 (2002). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

1.  Evaluation for the Period Prior to April 12, 1999

In his March 1997 claim, the veteran advanced that his low 
back disorder had increased in severity.  At a September 1998 
VA examination for compensation purposes, the veteran 
complained of chronic low back pain with occasional radiation 
to the lower extremities and fainting spells related to his 
back disorder.  His low back pain was exacerbated by bending, 
lifting, and standing.  The veteran reported having been 
diagnosed with a ruptured disc at L5/S1.  On examination of 
the lumbosacral spine, the veteran exhibited a range of 
motion of flexion to 55 degrees, extension to 10 degrees, 
bilateral lateral flexion to 15 degrees, and bilateral 
rotation to 25 degrees with pain; tenderness to palpation 
over the mid-line and the paravertebral areas; and no muscle 
spasm.  The examiner commented that the veteran had pain on 
motion of the back and that the pain could further limit 
functional ability during flare-ups or with increased use of 
the lower back, but stated that it was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion as it could not be done with any degree 
of medical certainty.  Contemporaneous X-ray studies of the 
lumbar spine revealed minor spondylosis changes.  

In his December 1998 substantive appeal, the veteran 
indicated that his service-connected low back disorder, in 
conjunction with his other service-connected disabilities, 
had rendered him unable to bowl, to play golf, to dance, and 
to be gainfully employed during the preceding 20 years.  

The clinical documentation of record dated prior to April 12, 
1999 reflects that the veteran's low back disorder was 
manifested by not more than moderate lumbar spine limitation 
of motion with pain; spinal tenderness; osteoarthritic 
changes; and no muscle spasm.  While acknowledging that such 
impairment is clearly productive of significant functional 
impairment as is reflected in the current 20 percent 
evaluation in effect under the provisions of Diagnostic Code 
5295, the Board finds that the record does not establish that 
the veteran's low back disorder was productive of either 
severe lumbar spine limitation of motion or severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or 
abnormal mobility on forced motion.  In the absence of such 
findings, the Board concludes that the current 20 percent 
evaluation adequately reflects the veteran's low back 
disability picture for the period prior to April 12, 1999.  
It is noted that the examiner commented that functional 
ability could be further limited during flare-ups, but could 
not express this in terms of additional limitation of motion.  
Accordingly, a higher rating could not be granted for 
limitation of motion with consideration to functional 
impairment.  

2.  Evaluation for the Period On and After April 12, 1999

At the November 2000 VA examination for compensation 
purposes, the veteran complained of chronic low back pain 
which radiated into his lower extremities.  On examination of 
the lumbosacral spine, the veteran exhibited a range of 
motion of flexion to 55 degrees, extension to 20 degrees, and 
bilateral lateral flexion to 20 degrees with pain; 
generalized tenderness to palpation of the back; and no 
muscle spasm.  Contemporaneous X-ray studies of the lumbar 
spine revealed findings consistent with minimal degenerative 
arthritis; osteoporosis; and a loss of the usual lumbar 
lordosis.  The VA examiner commented that the veteran's 
service-connected disabilities would interfere with his 
employability and significantly limit his ability to stand or 
to walk for prolonged periods of time and to bend.  He 
indicated that it would not be feasible to express functional 
loss in terms of additional loss of range of motion.  

In a February 2001 written statement, the veteran's attorney 
conveyed that the veteran believed that an evaluation in 
excess of 40 percent was warranted for his service-connected 
low back disorder.  

The current 40 percent rating for the veteran's low back 
disorder contemplates either severe limitation of motion 
under Diagnostic Code 5292 or severe lumbosacral strain under 
Diagnostic Code 5295.  The 40 percent ratings are the maximum 
ratings assigned under the cited Diagnostic Codes.  
Accordingly, if a higher rating were to be warranted, there 
would have to be unfavorable ankylosis of the lumbar spine, 
in which case a 50 percent rating would be warranted under 
Diagnostic Code 5289.  Clearly, with motion of the spine 
clearly shown in all directions, and in particular flexion of 
the spine to 55 degrees, the spine can not be said to be 
ankylosed even in a favorable position, which would also 
warrant only a 40 percent evaluation under Diagnostic Code 
5289.  While functional loss was reported by the examiner, he 
was unable to assess this in terms of additional range of 
motion loss.  Regardless, the findings on examination fail to 
show any functional loss consistent with more than the 
currently assigned 40 percent rating, which already 
contemplates severe disability.  



Left (Minor) Clavicular Fracture Residuals

A.  Historical Review

The veteran's service medical records indicate that he was 
right-handed.  An April 1957 Army hospital summary reports 
that the veteran fell while ice skating and sustained a left 
acromioclavicular separation.  He underwent a surgical repair 
of his left shoulder with screw fixation.  The fixation 
device was subsequently removed.  The report of a September 
1957 VA examination for compensation purposes states that the 
veteran exhibited mild palpable left shoulder crepitation on 
extreme motion; a well-healed post-operative scar; and no 
other left shoulder abnormalities.  Contemporaneous X-ray 
studies of the left shoulder revealed good positioning of the 
clavicle relative to the acromioclavicular joint; 
irregularities of the acromioclavicular joint, the distal end 
of the clavicle, and the coracoid process; and an osseous 
irregular fragment lying above the coracoid process.  The 
veteran was diagnosed with post-operative left 
acromioclavicular separation repair scar residuals.  In 
September 1957, the VA established service connection for 
post-operative left shoulder scar residuals and assigned a 
non-compensable evaluation for the disability.  

In September 1962, the VA recharacterized the veteran's left 
shoulder disability as post-operative left shoulder scar 
residuals with clavicular and coracoclavicular space 
calcification and irregularity evaluated as 10 percent 
disabling.  In May 1982, the RO recharacterized the veteran's 
left shoulder disability as left clavicular fracture 
residuals evaluated as 20 percent disabling.  

B.	Increased Disability Evaluation

Malunion of the clavicle or scapula or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be evaluated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2002).  A 20 percent 
disability evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to either the 
shoulder level or a point midway between the side and 
shoulder level.  A 30 percent evaluation requires limitation 
of movement to a point 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2002).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71 (2002).  

In his March 1997 claim, the veteran asserted that his left 
shoulder disability had increased in severity.  At the 
September 1998 VA examination for compensation purposes, the 
veteran complained of chronic left shoulder pain which was 
exacerbated by lifting, carrying, and reaching overhead.  On 
examination, the veteran exhibited a left shoulder range of 
motion of flexion to 170 degrees, abduction to 140 degrees, 
internal rotation to 45 degrees, and external rotation to 90 
degrees with pain; tenderness over the left shoulder, the 
acromioclavicular joint, and the clavicle; left upper 
extremity muscle strength of 4/5 with pain; and a well-healed 
post-operative scar over the left clavicle and 
acromioclavicular region.  Contemporaneous X-ray studies of 
the left shoulder revealed coracoclavicular ligament 
calcification.  The VA examiner commented that the veteran's 
left shoulder disability was productive of left shoulder 
weakness and pain with motion of the joint which could 
functionally limit use of his left upper extremity.  The 
examiner commented that the veteran had pain on motion of the 
shoulder and that the pain could further limit functional 
ability during flare-ups or with increased use of the 
extremity, but stated that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion as it could not be done with any degree of medical 
certainty.

At the November 2000 VA examination for compensation 
purposes, the veteran complained of left shoulder pain and 
limitation of motion.  His complaints were exacerbated by 
lifting and carrying.  He reported that he had difficulty 
reaching overhead.  The VA examiner observed a left shoulder 
range of motion of flexion to 145 degrees, abduction to 145 
degrees, internal rotation to 45 degrees, and external 
rotation to 90 degrees with pain; tenderness on palpation 
over the left shoulder; mild left upper extremity muscle 
weakness on strength testing associated with pain; and a 
well-healed post-operative scar over the left clavicle and 
acromioclavicular region.  The VA examiner commented that the 
veteran's left shoulder disability was productive of left 
shoulder pain associated with joint motion which would be 
productive of left shoulder functional limitation including 
significant impairment of his ability to lift, to carry, and 
to reach over head.  It was further commented that it was not 
feasible to attempt to characterize functional limitations 
during flare-ups or with increased use in terms of additional 
limitation of motion.

In his February 2001 written statement, the veteran's 
attorney conveyed that the veteran believed that his left 
clavicular fracture residuals warranted assignment of an 
evaluation in excess of 20 percent.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
left (minor) clavicular fracture residuals have been shown to 
be manifested by significant left upper extremity limitation 
of motion due to pain which does not prevent movement of the 
arm above shoulder level; associated functional impairment of 
the veteran's ability to lift, to carry, and to reach 
overhead with his left upper extremity; left shoulder area 
tenderness; and no evidence of clavicular malunion or non-
union.  Such findings clearly merit no more than the 
assignment of the current 20 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).  
The veteran's left clavicular fracture residuals have not 
been shown to be manifested by either actual or functional 
limitation of movement of the left upper extremity to a point 
25 degrees from the side.  Indeed, the veteran was repeatedly 
shown to be able to raise his left upper extremity well 
beyond shoulder level.  In the absence of such impairment, 
the Board concludes that the current 20 percent evaluation 
adequately reflects the degree of disability associated with 
the veteran's left (minor) clavicular fracture residuals.  


ORDER

Service connection for a chronic cervical spine disorder to 
included injury residuals, degenerative disc disease, and 
osteoarthritis is denied.  

An evaluation in excess of 20 percent for the veteran chronic 
low back syndrome for the period prior to April 12, 1999 is 
denied.  

An increased evaluation for the veteran's chronic low back 
syndrome is denied.  

An increased evaluation for the veteran's left (minor) 
clavicular fracture residuals is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

